Citation Nr: 0724793	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-04 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of squamous cell lung cancer, status post right 
upper lobectomy.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine with disc disease 
L4, L5-S1, post operative, prior to August 4, 2004, and 
entitlement to a rating in excess of 40 percent for 
degenerative arthritis of the lumbar spine with disc disease 
L4, L5-S1, post operative, from January 1, 2005.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran retired in June 1970 with 22 years of active duty 
service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May 2003 and September 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  In March 2007 the veteran 
testified during a Board hearing before the undersigned 
Veterans Law Judge at the RO; a transcript of that hearing is 
of record.  Upon consultation with the veteran and his 
representative, the undersigned held the record open in order 
to allow the veteran to submit additional medical records 
within 30 days.  This case has been advanced on the docket.

An October 2004 rating decision decreased the rating for the 
veteran's service-connected prostate cancer disability to 20 
percent from 100 percent, and in August 2005 a Statement of 
the Case pertaining to that claim was issued.  The veteran 
has not filed a substantive appeal concerning this issue, and 
the issue of the proper evaluation of service-connected 
prostate cancer is not before the Board.

The issue of entitlement to an initial compensable rating for 
residuals of squamous cell lung cancer, status post right 
upper lobectomy is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the March 2007 Board hearing the veteran requested 
withdrawal of the appeal seeking an increased rating for 
service-connected lumbar spine disability; there is no 
question of law or fact remaining before the Board in that 
matter.


CONCLUSION OF LAW

The veteran having withdrawn his Substantive Appeal as to the 
claim seeking a rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine with disc disease 
L4, L5-S1, post operative, prior to August 4, 2004, and 
entitlement to a rating in excess of 40 percent for 
degenerative arthritis of the lumbar spine with disc disease 
L4, L5-S1, post operative, from January 1, 2005, the Board 
has no further jurisdiction in the matter.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A September 2004 rating decision assigned the veteran a 
temporary total evaluation, effective August 4, 2004, under 
38 C.F.R. § 4.30 for surgery required to treat his service-
connected lumbar spine disability.  Effective November 1, 
2004, a 20 percent rating was resumed.  In November 2004 the 
veteran disagreed with the 20 percent rating.  An August 2005 
Statement of the Case continued the 20 percent rating, and in 
September 2005 the veteran submitted a timely substantive 
appeal.  In December 2005 the RO increased the rating for the 
veteran's lumbar spine disability to 40 percent, effective 
January 1, 2005.

At his March 2007 Board hearing, the veteran indicated that 
he wished to withdraw the claim pertaining to entitlement to 
an increased rating for service-connected lumbar spine 
disability.

Given the veteran's expression of intent to withdraw his 
appeal on the issue of entitlement to an increased rating for 
his lumbar spine disability, discussion of the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on such claim 
is not necessary.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

Here, at the March 2007 Board hearing, the veteran requested 
withdrawal of the appeal of entitlement to an increased 
rating for his lumbar spine disability.  Hence, there remains 
no allegation of error of fact or law for appellate 
consideration; the Board has no further jurisdiction on the 
issue of entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine with disc disease 
L4, L5-S1, post operative prior to August 4, 2004, and 
entitlement to a rating in excess of 40 percent for 
degenerative arthritis of the lumbar spine with disc disease 
L4, L5-S1, post operative from January 1, 2005, and this 
issue must be dismissed without prejudice.


ORDER

The appeal seeking entitlement to a rating in excess of 20 
percent for degenerative arthritis of the lumbar spine with 
disc disease L4, L5-S1, post operative prior to August 4, 
2004, and entitlement to a rating in excess of 40 percent for 
degenerative arthritis of the lumbar spine with disc disease 
L4, L5-S1, post operative from January 1, 2005, is dismissed.


REMAND

As for the issue of entitlement to an initial compensable 
rating for residuals of squamous cell lung cancer, status 
post right upper lobectomy, the Board notes that the veteran 
last underwent a VA rating examination for that disability in 
April 2003.  At his March 2007 Board hearing the veteran 
essentially indicated that the residuals of his squamous cell 
lung cancer and right upper lobectomy had worsened since the 
April 2003 VA examination.  In particular, the veteran 
indicated that he had sought recent treatment from a private 
physician.  As the most recent VA examination was over four 
years ago, and the veteran has essentially claimed the 
disability has worsened, the Board finds that the veteran 
should be afforded the appropriate VA examination to rate the 
lung cancer disability.  VAOPGCPREC 11-95 (April 7, 1995).

The pulmonary function tests (PFTs) conducted upon VA 
examination in 2003 and submitted by the veteran from Dr. 
Bernard dated in December 2004 show the criteria for a 
compensable rating have been met.  The medical question in 
this case, however, is whether that pulmonary impairment is 
attributable to the service-connected restrictive lung 
disease (the lobectomy) or nonservice-connected obstructive 
lung disease.  An explicit opinion on this question must be 
provided by the VA examiner.

The Board notes that the veteran has a postoperative scar as 
a residual of his February 1996 right upper lobectomy.  The 
Board finds that rating the scar itself would not violate the 
rule against pyramiding.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  Although not formally certified as an issue on 
appeal, the Board notes (as discussed briefly at the Match 
2007 Board hearing, page 2) that the issue of entitlement to 
a compensable rating for a postoperative scar as a residual 
of a right upper lobectomy must be considered by the AOJ.


Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Ask the veteran to complete a release 
form authorizing VA to request his 
treatment records from Dr. Bernard.  
These medical records should then be 
requested, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  

2.  Obtain the veteran's medical records 
from the VA medical facility in 
Jacksonville for any lung-related 
treatment, including results of any 
pulmonary function tests, from 2002 to 
the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  After obtaining the above-referenced 
VA and private medical records, to the 
extent available, the veteran should be 
afforded the appropriate VA examination 
to determine the nature and severity of 
the residuals of his service-connected 
squamous cell lung cancer, status post 
right upper lobectomy disability.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  

All indicated studies, including 
pulmonary function testing (PFT), should 
be performed, and all findings reported 
in detail.  The examiner must provide an 
opinion as to which of the PFT results 
likely represent impairment resulting 
from the service-connected status post 
right upper lobectomy and which PFT 
results likely represent impairment due 
to nonservice-connected lung disorders 
such as chronic obstructive pulmonary 
disease/emphysema.  If this question 
cannot be answered without resorting to 
speculation, the examiner should state 
such.

The examiner is specifically requested to 
report clinical findings (to include 
providing measurements) of any scars that 
resulted from the February 1996 right 
upper lobectomy.

4.  The claims of entitlement to an 
initial compensable rating for residuals 
of squamous cell lung cancer, status post 
right upper lobectomy and entitlement to 
a compensable rating for a postoperative 
scar as a residual of a right upper 
lobectomy should again be adjudicated 
with consideration of any and all 
additional evidence.  If any benefit 
sought on appeal is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond, before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


